Case 4:20-cv-00493-ALM-CAN Document 27 Filed 03/29/21 Page 1 of 1 PageID #: 622




                              United States District Court
                                    EASTERN DISTRICT OF TEXAS
                                        SHERMAN DIVISION

   REGINALD SAMPSON                                §
                                                   §
   v.                                              §   Civil Action No. 4:20-CV-493
                                                   §   (Judge Mazzant/Judge Nowak)
   U.S. BANK NA AS LEGAL TITLE                     §
   TRUSTEE FOR TRUMAN 2016 SC6                     §
   TITLE TRUST                                     §

                   MEMORANDUM ADOPTING REPORT AND
            RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

          Came on for consideration the report of the United States Magistrate Judge in this action,

  this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

  On March 12, 2021, the report of the Magistrate Judge (Dkt. #25) was entered containing proposed

  findings of fact and recommendations that Defendant’s Motion to Dismiss (Dkt. #11) be denied as

  moot. Having received the report of the United States Magistrate Judge, and no objections thereto

  having been timely filed, the Court is of the opinion that the findings and conclusions of the

  Magistrate Judge are correct and adopts the Magistrate Judge’s report as the findings and
. conclusions of the Court.

          It is therefore ORDERED that Defendant’s Motion to Dismiss (Dkt. #11) is DENIED AS

  MOOT.

          IT IS SO ORDERED.
          SIGNED this 29th day of March, 2021.




                                        ___________________________________
                                        AMOS L. MAZZANT
                                        UNITED STATES DISTRICT JUDGE
